Criminal prosecution tried upon warrant charging defendant with violation of traffic ordinance of city of Greensboro, to wit, "park taxi in block with more than two others." *Page 207 
The ordinance alleged to have been violated provides that "Not more than two taxicabs owned by the same company shall be parked in one block at the same time," except at established taxi stands, etc.
Verdict: Guilty.
Judgment: Fine of $1.00 and costs.
Defendant appeals, assigning errors.
The defendant by his appeal seeks to test the constitutionality of the traffic ordinance which makes it unlawful for more than two taxicabs, ownedby the same company, to be parked in a single block in the city of Greensboro at the same time. The warrant is not sufficient to charge a violation of the ordinance. Indeed, it charges no offense at all. The action will be dismissed on authority of S. v. Beasley, 196 N.C. 797,147 S.E. 301, and S. v. Shipman, 203 N.C. 325, 166 S.E. 298.
It is not after the manner of appellate courts to decide constitutional questions except in the exercise of judicial power properly invoked. S. v.Williams, 209 N.C. 57, 182 S.E. 711; In re Parker, ibid., 693,184 S.E. 532; Newman v. Comrs., 208 N.C. 675, 182 S.E. 453; Wood v.Braswell, 192 N.C. 588, 135 S.E. 529. A warrant that charges no offense will not suffice for such invocation, even though its invalidity be observed sua sponte. S. v. Beasley, supra.
Action dismissed.